


Exhibit 10.30
FIVE BELOW, INC.
COMPENSATION POLICY FOR NON-EMPLOYEE DIRECTORS
(Effective March , 2014)


1.
ANNUAL CASH AND STOCK COMPENSATION



•Eligible Directors: Each member of the Company’s Board of Directors (the
“Board”) who is not an employee of the Company (a “Non-Employee Director”) and
who is not affiliated with Advent International Corporation.


•Annual Cash Retainer. Each eligible director shall receive $60,000 annually
paid in arrears for each fiscal quarter.


•Additional Annual Retainers for Chairs of Committees who are Eligible
Directors: $25,000 annually for the Audit Committee and the Compensation
Committee and $15,000 annually for the Nominating and Corporate Governance
Committee, in each case paid quarterly in arrears together with the annual
retainer for all eligible directors.


•Stock in lieu of Retainers: Prior to the end of the fiscal quarter with respect
to which such cash retainer relates, an eligible director may elect, in lieu of
the cash retainer, to receive fully vested shares of the Company’s common stock
(“Shares”) having a Fair Market Value (as such term is defined under the Five
Below, Inc. Amended and Restated Equity Incentive Plan (the “Plan”)) equal to
the amount of the foregone retainer for such period. Any such elected Shares
will be delivered on or about the last day of the fiscal quarter with respect to
which the foregone cash retainer relates. Any fractional Shares will be paid in
cash.


•Annual Equity Award. At each annual meeting of shareholders, each eligible
director will receive a restricted stock unit award having a Fair Market Value
equal to $90,000 issued under the Plan and subject to an award agreement (an
“Award Agreement”). Subject to such director’s continued service with the
Company, each award shall vest in full at the next annual meeting of
shareholders. Such vesting may be accelerated upon certain events as provided in
an Award Agreement.


2.
EXPENSE REIMBURSEMENT - Each Non-Employee Director will be reimbursed for
reasonable out-of-pocket travel expenses incurred in connection with attendance
at Board and committee meetings and other Board related activities in accordance
with the Company’s plans or policies as in effect from time to time(1).



3.
AMENDMENT AND TERMINATION - This Policy may be amended or terminated by the
Board at any time.













































(1) To the extent that any such reimbursements constitute compensation, (i) such
amount shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred, (ii) such amount shall not affect the
amount of compensatory expense reimbursements in any subsequent year, and (iii)
the right to such reimbursement shall not be subject to liquidation or exchange
for any other benefit.



  